The following opinion on motion for rehearing was filed October 5, 1904. Rehearing denied:
Sedgwick, J.
Some of the propositions discussed in the briefs and •upon the oral argument upon the motion for rehearing seem worthy of further notice.
1. The bridge in question - being confessedly located mainly in Dodge county, it is contended that the legislature would not have authority to require Saunders county to expend^the funds of that county in repairing a bridge outside of its jurisdiction; but this proposition seems not to be supported by authority. The second paragraph of the syllabus of the opinion in Washer v. Bullitt County, 110 U. S. 558, 28 L. ed. 249, is:
“At the common law and also by statute, a county may be required and authorized to build and maintain, at its own expense, a bridge or highway across its boundary line, and extending into the territory of an adjoining county.”
The opinion in County of Mobile v. Kimball, 102 U. S. 691, 26 L. ed. 238, which announces the same doctrine, is approved and followed, and in the opinion, quoting from the opinion in a Maryland case, it is said:
“A county is one of the territorial divisions of a state created for public political purposes connected with the administration of the state government, and being in its nature and objects a municipal organization, the legislature may exercise control over the county agencies, and require such public duties and functions to be performed by them as fall within the general scope and objects of the municipal organization.”
*4522. If then, it is competent for the legislature to require a county to hear the expense of repairing a bridge that is not located within its boundaries, we have in this case only to consider what the intention of the legislature was. Of course, the same rules and principles are to be applied in ascertaining the boundaries of corporations such as counties, and in the construction of the statutes and other public acts, that should be applied in ascertaining correct boundaries between lands owned by individuals, whether established by public acts or private contract. Where a river, brook, stream or highway is mentioned generally as a boundary line, the same rule is to be applied to each; that is, the thread of the stream of the river or brook, and the center of the street or highway, is the boundary line. Again, if any particular place or specific line is mentioned as the boundary, that place or line becomes the monument and excludes all beyond. If a bank of a river or stream is mentioned as the boundary, then the body of the water in the river or stream is excluded from the territory nearest to the bank designated as such boundary. The fact that the body of the water of the river is in Dodge county, and that the bridge will therefore be mainly outside of the territorial limits of Saunders county, is not an important factor in determining the issue. The question is, what is the meaning of the expression, “Streams which divide counties.”
The word “stream” which occurs in the statute has two distinct uses. The first and most important meaning of this word is “A course of running water, a river, rivulet, or brook.” Century Dictionary. It is there also stated in connection with that definition, “All rivers and brooks are streams and have currents.” Another and more technical use of the word “stream” is to distinguish the volume of water of a river, rivulet or brook from the banks and bed; thus, as suggested in the former opinion herein, a river is said to consist of three parts: the bed, the bank and the stream. In this latter sense of the word the stream in question is undoubtedly entirely in Dodge *453county, since the boundary line is on the south bank and the stream is wholly north of the south bank. This meaning of the word “stream” is suggested in the brief as the one intended by the legislature, and it is therefore insisted, and undoubtedly correctly, if the word is used in this sense that, since the south boundary line of Dodge county is on the south bank, the stream or the water itself is wholly in Dodge county, and therefore can not be said to divide two counties. It seems clear to us that this is not the sense in which the legislature used the word stream in this statute. We think that the purpose of the legislature, as well as the language of the statute, would indicate a broader meaning. It was, we think, rather intended that the statute should apply to bridges over rivers and, also, to bridges over smaller water courses that did not carry a sufficient volume of water to. cause them to be denominated rivers. In this statute, then, the legislature used the word in the sense of “a course of’ running water, a river, rivulet or brook;” and if, as is well pointed out in the former opinion, the bank of a stream used in this sense is as much a part of the stream itself as is the bed or the volume of, water which it carries, then the stream divides counties, since the boundary line lies in a part of the river. The bank is that part of the river or stream which retains the water, and it seems, therefore, reasonable that the word stream as used by the legislature when applied to a river, as in this case, must be construed to mean the whole of the river, including the bank as well as the water and the bed, and, within that meaning, the boundary line here lies within a part of the river, to wit, the bank, so that the river divides the two counties in the sense intended by the legislature.
The whole question is not without difficulty, but the construction of the statute adopted in the opinion appears to be the more reasonable one, and the motion for rehearing is therefore overruled.
Reheabing denied.
*454The following opinion on second motion for rehearing was filed January 5,1905. Rehearing denied:
Pee Cubiam.
Jn' the motion for rehearing it is said that, lying within the river, there is a large island situated wholly in Dodge county, and that a part of the Platte river on the north of this island is crossed by the bridge in question; and it is contended that it would be unjust and is not intended, by a fair construction of the statute in question, that Saunders county should be required to build, or share in building or in repairing, the bridge over the north part of the river. This question has not been presented to the court and is not determined.
The case is submitted upon a general demurrer to the petition. If the defendant raises the question by answer, its solution will, apparently, depend upon the intention of the legislature as to the application of the word stream, as used in the statute, to such conditions. The conditions may be such that each part of the river, that part lying on the north side and that part lying on the south side of the island, should be considered a stream, as that word is used in the statute, but we do not find it necessary to express an opinion upon this question in the present condition of the record. The motion for rehearing is overruled.
Reheaeing denied.